               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-12-81-GF-BMM
               Plaintiff,
      vs.

JUNE LEE WOLVERINE,                                     ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 30, 2021. (Doc. 161.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
      Judge Johnston conducted a revocation hearing on June 29, 2021. (Doc.

156.) The United States accused Wolverine of violating her conditions of

supervised release 1) by failing to follow the instructions of her probation officer;

and 2) by using methamphetamine on two separate occasions. (Doc. 155.)

      At the revocation hearing, Wolverine admitted to violating the conditions of

her supervised release 1) by failing to follow the instructions of her probation

officer; and 2) by using methamphetamine. (Doc. 156.) Judge Johnston found that

the violations Wolverine admitted proved to be serious and warranted revocation,

and recommended that Wolverine receive a custodial sentence of 6 months with 19

months of supervised release to follow. (Doc. 161.) Wolverine was advised of her

right to appeal and his right to allocute before the undersigned. (Doc.156.) The

violations prove serious and warrant revocation of Wolverine’s supervised release.

The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 161) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant June Lee Wolverine be sentenced to the custody of the

United States Bureau of Prisons for 6 months, with 19 months of supervised

release to follow.
DATED this 15th day of July, 2021.
